On Rehearing.
His Honor JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:'
Fred O. Ticker insured his life in the defendant life insurance company.
He made the policy payable to his wife, reserving the right, however, to change the beneficiary without her consent, availing himself of the right thus reserved ¡he substituted his mother as beneficiary in place .of his wife.
Upon his death the proceeds of the policy were claimed by the mother as the beneficiary last named, by the wife as original beneficiary and as widow in community, and by his surviving minor child as his sole heir.
At the first hearing we held that the change of beneficiary was not in the form required for donations inter vivos; applying in that respect the rule laid down in Succession of Miller vs. Manhattan Life Ins. Co., 110 La., 652.
But we are now satisfied that this was error, the rule in that case being applicable only to an assignment of the policy and not a mere change of beneficiary in the manner and form provided by the policy.
Alba vs. Life Insurance Co., 118 La., 1022.
*60The change in beneficiary being correct in form, we have then no other alternative but to award the proceeds to the beneficiary last named.
For the contract, being lawful, must be given its effect according to- the intention of'the parties thereto; and we cannot for the purpose of defeating that intention apply to the contract provisions of law governing contracts of a different nature.
As we appreciate the jurisprudence of this State, a life insurance policy is ia, contract sui generis, governed by-rules peculiar to itself, the outgrowth of judicial precedent and not of legislation.
For although it is quite certain that such a contract when wholly gratuitous as to the beneficiary, can be assimilated only to a donation, either inter vivos or mortis causa (C. C. 1773, 1487), yet the Supreme Court of the State has uniformly refused to apply to life insurance policies the rules applicable to donations, with the single exception to be found in 114 La., 652, Ins. Co. vs. Neal (of which more hereafter).
Thus the Court has repeatedly refused to apply to such policies the provisions of the Civil Code relative to donations inter vivos, to-wit, that .they are revocable when made to one’s husband or wife, and subject to> collation .when made to one’s children or descendants.
C. C., 1749, 1228; Picher vs. Ins. Co., 33 An., 322; Putnam vs. Ins. Co., 42 An., 1027; Lambert vs. Ins. Co., 50 A., 1027; and Vinson vs. Vinson, 105 La., 311; Succ. of Roder, 121 La., 694.
' And a fortiori the Court has refused to apply to such policies the fundamental principle applicable to dona*61tions mortis causa, to-wit, that such donations are without ¡avail until after payment of the debts of the deceased; the court holding in every instance that the proceeds of such policies form no part of the estate of the deceased, and inure to- the beneficiary directly .and by the sole terms of the policy itself. (See the authorities above quoted; also Succ. Kugler 23 An., 455; Succ. of Hearing, 26 An., 327; Succ. of Clark, 27 An., 269; Succ. of Bof enchen, 29 An., 714; In re Crane, 47 An., 896; Succ. of Emanot, 109 La., 359).
•So that, as admitted by counsel for appellants, the widow and minor child, “Up to this time the contract of (life) insurance had been sui generis * * * and it was not thought that the law of donations applied thereto.” (Original Brief p. 3).
But in New York Life Ins. Co. vs. Neal, 114 La., 652, the Supreme Court .appears for the first time to have applied to a life insurance policy the provisions of our Civil Code relative to donations, to wit, Article 1481, which limits a donation in favor of a -concubine to one-tenth of the donor’s estate.
This case cannot be reconciled with the long line of decisions which preceded and came after it, all holding that the- policy or its proceeds never formed any part of the estate of the deceased, except upon the broad principle that it was essentially contra bonas mores to permit a husband land father to waste his substance in insurance premiums for the benefit of his companion in adultery, to the prejudice of a legitimate wife and offspring left in necessitous circumstances; as strongly intimated iby the Court itself.
Under this broad principle that part of the policy naming the beneficiary might have been annulled for the *62whole, as well as for part; ¡and if such was not done it must be taken as a simple act of grace, or some rasticum judiceum, by which the Court permitted the deceased to do indirectly what he might legally have done directly, i. e., by will or donation inter vivos.
Opinion and decree, February 25, 1914.
Rehearing refused, March 12, 1914.
Writ denied, April 28, 1914.
As to the effect of a clause in an insurance policy reserving to the assured the right to change the beneficiary without the consent of the latter, we -find that the point has been directly passed upon in Alba vs. Ins. Co., 118 La., 1022, wherein the Court held that a child of the deceased was without standing to contest the assignment of a policy so worded; the Court holding that the original beneficiary alone (in that case the wife) could have claimed the proceeds, had the policy not been assigned and the beneficiary remained unchanged; that is to say, the policy remained the property of the beneficiary alone until the assured himself should make some change.
It is therefore ordered that our former decree herein be . set aside and it is now ordered that the judgment appealed from be affirmed.
Former decree set aside and judgment appealed from now affirmed.